Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0155793).
Regarding claim 1, Kim discloses an integrated circuit device comprising: 
a lower electrode (250) on a substrate (100,110,115), the lower electrode including:
a first lower electrode portion extending in a first direction perpendicular to a top surface of the substrate and including a first main region (M1)  and a first top region (T1) [Fig. 10, annotated below], and 
a second lower electrode portion extending in the first direction on the first lower electrode portion and including a second main region (M2) and a second top region (T2) [Fig. 10, annotated below]; 
a first top supporting pattern (220) surrounding at least a portion of a side wall of the first top region (T1) of the first lower electrode portion [Fig. 10, annotated below]; and 
a second top supporting pattern (240) surrounding at least a portion of a side wall of the second top region (T2) of the second lower electrode portion [Fig. 10, annotated below], 
the second lower electrode portion including a protrusion (consider width of portion T2 vs sidewall 251) protruding outward to the second top supporting pattern (240) [Fig. 10, annotated below].

[AltContent: textbox (TA)][AltContent: textbox (T2)][AltContent: textbox (T1)][AltContent: textbox (M2)][AltContent: textbox (M1)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    570
    439
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses wherein the second lower electrode portion includes a step portion at a side wall (251) of the second main region (M2) [Fig. 10, annotated above].
Regarding claim 4, Kim discloses wherein the first lower electrode portion includes a protrusion (consider the portion T1 extended beyond  the sidewall of main portion M1) protruding outward to the first top supporting pattern (220) [Fig. 10, annotated above], and
the first lower electrode portion includes a step portion at a side wall of the first main region (M1) [Fig. 10, annotated above].
Regarding claim 12, Kin discloses an integrated circuit device comprising:
a lower electrode (250) arranged on a substrate (100,110,115) [Fig. 10, annotated above], the lower electrode including 
a first lower electrode portion extending in a first direction perpendicular to a top surface of the substrate and including a first main region (M1/T1) and a first top region (TA) [Fig. 10, annotated above], and
a second lower electrode portion extending in the first direction on the first lower electrode portion and including a second main region (M2) and a second top region (T2) [Fig. 10, annotated above];
a first top supporting pattern (200) surrounding at least a portion of a side wall of the first top region of the first lower electrode portion [Fig. 10, annotated above];
a first middle supporting pattern (220) surrounding at least a portion of a side wall of the first main region of the first lower electrode portion [Fig. 10, annotated above]; and
a second top supporting pattern (240) surrounding at least a portion of a side wall of the second top region of the second lower electrode portion [Fig. 10, annotated above]; 
the first lower electrode portion includes a protrusion protruding outward to the first top supporting pattern (200), and the second lower electrode portion includes a protrusion protruding outward to the second top supporting pattern (240) [Fig. 10, annotated above].
Regarding claim 13, Kim discloses wherein a second height of the second lower electrode portion (M2/T2) in the first direction is less than a first height of the first lower electrode portion (Ta/M1/T1) in the first direction [Fig. 10, annotated above].
Regarding claim 14, Kim discloses wherein the first lower electrode portion includes a step portion at the side wall of the first main region (M1), and the second lower electrode portion includes a step portion at a side wall (251) of the second main region (M2) [Fig. 10, annotated above].

Allowable Subject Matter
Claims 18-25 are allowed.
Claims 3, 5-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815